DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 8, 2020 and October 5, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talaski et al, U.S. Patent Publication No. 9571396 (hereinafter Talaski, included in Applicant’s Information Disclosure Statement).

Regarding Claim 1, Talaski discloses an apparatus (e.g., FIG. 1, Column 3, lines 28-29: network device or node 100) comprising: a memory (e.g., FIG. 1, Col 4, line 23: memory 170); a tag delivery path (e.g., Col 5, lines 25-32; Col 6, lines 4-8: device 100 may include packet control information that may be used by switching mechanism 120 in processing the packet. The packet control information may include a number of control tags); a tag buffer to receive a tag from the tag delivery path (e.g., FIG. 2, 25-27: Packet routing/switching component 230 may operate to read packet control information (i.e., control tags) or references to packets from queues 225).
Talaski discloses determining an appropriate output port(s) for the packet control information (e.g., Col 5, lines 37-40), and an egress scheduler (e.g., FIG. 1, Col 52-57: switching mechanism 120 may be implemented via busses, crossbars, application specific integrated circuits (ASICs), and/or shared memories which may act as temporary buffers to store traffic, from input ports 110, before the traffic is eventually scheduled for delivery to output ports 130), the egress scheduler to: determine a packet to egress using an available tag from one of the memory and the tag buffer (e.g., FIG. 2, Col 5, lines 13-15, 25-30: Ingress queues 220 may generally operate to store packet control information, or references to packets, in queues, such as a quantity of first-in first-out (FIFO) queues 225...  Packet routing/switching component 230 may operate to read packet control information or references to packets from queues 225, determine an appropriate output port(s) 130 for the read packets and/or determine new header information for the packets, and forward this information to packet reader 240 [i.e., use tag from queue 225 to associate with packet to be transmit from the switch]).

Regarding Claim 2, Talaski discloses all the limitations of the apparatus of claim 1.
Talaski discloses wherein: the tag is to identify a location of a portion of the packet in the memory and the egress scheduler is to access the tag, wherein to access the tag, the egress scheduler is to attempt to access the tag from the tag buffer or if the tag is absent from the tag buffer, attempt to access the tag from the memory (e.g., Col 5, lines 25-31: Packet routing/switching component 230 may operate to read packet control information or references to packets from queues 225, determine an appropriate output port(s) 130 for the read packets and/or determine new header information for the packets, and forward this information to packet reader 240. Packet routing/switching component 230 may read from queues 225).

Regarding Claim 4, Talaski discloses all the limitations of the apparatus of claim 1.
Talaski discloses wherein: the tag buffer is allocated in the memory, the tag buffer is to store a number of tags to have an available tag to attempt to achieve a packet egress rate whether a tag is retrieved from the tag buffer or the memory (e.g., FIG. 7, Col 10, lines 59-65: Class stack 740, when completed based on all of the received AI tags for the packet, in conjunction with the count value stored in count register 750, may be used as an address into AI rule table 760. AI rule table 760 may include a memory that relates the input address to values that may include parser targets or values that may be used to derive the parser targets), and the tag buffer is to store tags in a packet egress order (e.g., FIG. 2, first-in first-out (FIFO) queues 225).

Regarding Claim 6, Talaski discloses all the limitations of the apparatus of claim 1.
Talaski discloses comprising a router associated with an ingress port, wherein the router is to collate tags and write blocks of tags to the memory to reduce shared-memory transactions (e.g., Col 5, lines 1-3: ingress packet writer 210 may store the payload data in data buffer 250 and forward the control information of the packet, such as the Ethernet header information, to ingress queues 220).

Regarding Claim 7, Talaski discloses all the limitations of the apparatus of claim 1.
Talaski discloses wherein the tag buffer comprises a tail buffer and a head buffer (e.g., Col 5, lines control information (i.e., control tags) stored in a buffer; Col 10, lines 35-37: stack of tags (i.e., multiple positions for stored tags); Col 7, line 33: final tag in sequence of tags [Characteristics of a queue or series of buffered locations are existence of a head (start) and tail (end) buffer location, as may be seen in prior art example – not being used in grounds of rejection -- Li et al, U.S. Patent Publication No. 7558890 (e.g., Col 12, lines 20-21: state of the queue (including the head, tail and next pointers of the queue)).

Regarding Claim 9, Talaski discloses all the limitations of the apparatus of claim 1.
Talaski discloses wherein the memory is to permit a single queue to use an entirety of the memory to store tags and packet data from one or more ingress ports (e.g., Col 5, lines 20-24: The particular traffic priority class for a packet may be determined by ingress packet writer 210 and the packet control information, or a reference to the packet, may be input to one of queues 225 based on the priority class [i.e., priority may be given to packets of particular priority]).

Regarding Claim 10, Talaski discloses all the limitations of the apparatus of claim 1.
Talaski discloses comprising an ingress port group and a tag sequencer to maintain packets as non-interleaved for an ingress port to reduce underrun and provide cut-through (e.g., Col 5, lines 20-22: Ingress packet writer 210 may also be configured to determine, based on the packet header control information, a priority classification for each of the incoming packets; FIG. 2, Col 5, lines 41-48, 53-56: the operations performed by packet routing/switching component 230 may include an initial ingress processing in which EtherType fields may be extracted, control packets may be recognized, and semantic parsing, based on the extracted EtherType fields, may be performed... Packet reader 240 may operate to reassemble packets processed by packet routing/switching component 230... concatenate the packet header control information and the payload data to form a reassembled (whole) packet. Packet reader 240 may forward the reassembled packet to the appropriate output port(s) 130. [In other words, process a priority packet to output port prior to handling other types, i.e., non-interleaving]).

Regarding Claim 11, Talaski discloses all the limitations of the apparatus of claim 10.
Talaski discloses wherein the tag sequencer is to prevent packets that are store- and-forward from blocking cut-through packets (e.g., Col 5, lines 33-37: packet control information in a queue corresponding to high priority traffic may be read whenever the queue is not empty while packet control information in a queue corresponding to best effort traffic may be read whenever the higher priority queues are empty [cut-through implies priority processing]).

Regarding Claim 12, Talaski discloses all the limitations of the apparatus of claim 1.
Talaski discloses comprising one or more of: a network interface, switch, data center, server, rack, or blade (e.g., FIG. 1, Col 3, lines 30-32: Device 100 may be, for example, a router, a switch, a firewall, a gateway, a network security device, or another type of device, that routes and/or forwards packets).

Regarding Claim 13, Talaski discloses all the limitations of the apparatus of claim 12.
Talaski discloses comprising a server, wherein the server is to process packets prior to egress (e.g., FIG. 1, Col 3, lines 30-32, 60-63: Device 100 may be... another type of device, that routes and/or forwards packets... switching mechanism 120 may store packets and may schedule packets for delivery on output physical links [and] scheduling algorithms that support priorities and guarantees).
Talaski does not expressly disclose performing one or more of: software defined networking (SDN) or network functions virtualization (NFV).
Lovett discloses and perform one or more of: software defined networking (SDN) or network functions virtualization (NFV) (e.g., FIG. 7A, Col 3, lines 11-12: embodiment of a Virtual Input Output Controller (VIOC); Col 5, lines 4-13: One or more VNICs provide for communication among modules of Enterprise Server (ES) embodiments via a switch fabric dataplane... servers exchange data as packets or messages by interfaces made available through VNICs. The VNICs further provide for transparent communication with network and storage interfaces. VNIC provisioning capabilities include programmable bandwidth, priority scheme selection, and detailed priority control (such as round-robin weights). In some embodiments, VNICs are implemented in Virtual Input/Output Controllers (VIOCs).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of server to process packets prior to egress, as disclosed by Talaski, with the disclosure of the server capable of supporting virtualization, as disclosed by Lovett. The motivation to combine would have been to support selected packet processing operations to be performed by the network device during egress processing (Lovett: e.g., Col 23, lines 55-57).

Regarding Claim 14, Talaski discloses a method comprising: associating a tag with a packet (e.g., Col 5, lines 25-32; Col 6, lines 4-8: device 100 may include packet control information that may be used by switching mechanism 120 in processing the packet. The packet control information may include a number of control tags); storing tags as a group into a memory (e.g., FIG. 2, Col 5, lines 13-15: Ingress queues 220 may generally operate to store packet control information, or references to packets, in queues, such as a quantity of first-in first-out (FIFO) queues 225); and using a tag delivery path to provide a tag to a buffer associated with an egress port (e.g., FIG. 2, Col 5, 25-28: Packet routing/switching component 230 may operate to read packet control information (i.e., control tags) or references to packets from queues 225 [and] determine an appropriate output port(s) 130 for the read packets), wherein the tag delivery path is to provide lower latency tag access to the egress port than that of the memory (e.g., Col 5, lines 25-37: Packet routing/switching component 230 may read from queues 225 at a rate based on the priority class corresponding to each of queues 225. For example, packet control information in a queue corresponding to high priority traffic may be read whenever the queue is not empty while packet control information in a queue corresponding to best effort traffic may be read whenever the higher priority queues are empty [In other words, priority queues where tags are kept are accessed sooner than best effort control tags, which are not in priority queues]).

Regarding Claim 15, Talaski discloses all the limitations of the method of claim 14.
Talaski discloses comprising: maintaining packets received at an ingress port as non-interleaved to reduce underrun and provide cut-through to an egress port (e.g., Col 5, lines 20-22: Ingress packet writer 210 may also be configured to determine, based on the packet header control information, a priority classification for each of the incoming packets; FIG. 2, Col 5, lines 41-48, 53-56: the operations performed by packet routing/switching component 230 may include an initial ingress processing in which EtherType fields may be extracted, control packets may be recognized, and semantic parsing, based on the extracted EtherType fields, may be performed... Packet reader 240 may operate to reassemble packets processed by packet routing/switching component 230... concatenate the packet header control information and the payload data to form a reassembled (whole) packet. Packet reader 240 may forward the reassembled packet to the appropriate output port(s) 130. [In other words, process a priority packet to output port prior to handling other types, i.e., non-interleaving]).

Regarding Claim 16, Talaski discloses all the limitations of the method of claim 14.
Talaski discloses comprising: scheduling egress of a packet from an egress port by access of its tag, wherein: if the tag is in the buffer associated with the egress port, reading the tag from the buffer and if the tag is not stored in the buffer, reading the tag from the memory (e.g., Col 5, lines 25-31: Packet routing/switching component 230 may operate to read packet control information or references to packets from queues 225, determine an appropriate output port(s) 130 for the read packets and/or determine new header information for the packets, and forward this information to packet reader 240. Packet routing/switching component 230 may read from queues 225).

Regarding Claim 17, Talaski discloses all the limitations of the method of claim 14.
Talaski discloses comprising: storing a number of tags in the buffer to attempt to have an available tag to achieve a packet egress rate from an egress port whether a tag is retrieved from the buffer or the memory (e.g., FIG. 7, Col 10, lines 59-65: Class stack 740, when completed based on all of the received AI tags for the packet, in conjunction with the count value stored in count register 750, may be used as an address into AI rule table 760. AI rule table 760 may include a memory that relates the input address to values that may include parser targets or values that may be used to derive the parser targets) and storing tags in the buffer in a packet egress order (e.g., FIG. 2, first-in first-out (FIFO) queues 225).

Regarding Claim 18, Talaski discloses all the limitations of the method of claim 14.
Talaski discloses comprising permitting a tag queue to use an entire memory, wherein the tag queue stores tags and packet data from one or more ingress ports (e.g., Col 5, lines 20-24: The particular traffic priority class for a packet may be determined by ingress packet writer 210 and the packet control information, or a reference to the packet, may be input to one of queues 225 based on the priority class [i.e., priority may be given to packets of particular priority]).

Regarding Claim 19, Talaski discloses all the limitations of the method of claim 14.
Talaski discloses wherein storing tags as a group into a memory comprises collating a threshold number of tags and storing the threshold number of tags into the memory (e.g., Col 5, lines 1-3: ingress packet writer 210 may store the payload data in data buffer 250 and forward the control information of the packet, such as the Ethernet header information, to ingress queues 220).

Regarding Claim 20, Talaski discloses all the limitations of the method of claim 14.
Talaski discloses comprising: storing a received packet in the memory and performing packet processing on a packet stored in the memory (e.g., FIG. 4, Col 7, lines 62-65: Processing component 430 [i.e., memory] may receive rules 460 [and] may perform the substantive downstream processing, based on rules 460, of the packet header, to generate parser targets 470).

Regarding Claim 21, Talaski discloses a system (e.g., FIG. 1, network device or node 100) comprising: a memory (e.g., FIG. 1, Col 4, line 23: memory 170) and a switch (e.g., FIG. 1, switching mechanism 120) comprising: at least one ingress port (e.g., FIG. 1, input port(s) 110); at least one egress port (e.g., FIG. 1, output port(s) 120); a tag delivery path (e.g., Col 5, lines 25-32; Col 6, lines 4-8: device 100 may include packet control information that may be used by switching mechanism 120 in processing the packet. The packet control information may include a number of control tags); and at least one processor (e.g., FIG. 1, processor 160) to: associate a tag with a packet (e.g., Col 5, lines 25-32; Col 6, lines 4-8: device 100 may include packet control information that may be used by switching mechanism 120 in processing the packet. The packet control information may include a number of control tags); store tags as a group into the memory (e.g., FIG. 2, Col 5, lines 13-15: Ingress queues 220 may generally operate to store packet control information, or references to packets, in queues, such as a quantity of first-in first-out (FIFO) queues 225); and use the tag delivery path to provide a tag to a buffer associated with an egress port (e.g., FIG. 2, Col 5, 25-28: Packet routing/switching component 230 may operate to read packet control information (i.e., control tags) or references to packets from queues 225 [and] determine an appropriate output port(s) 130 for the read packets), wherein the tag delivery path is to provide lower latency tag access to the egress port than that of the memory (e.g., Col 5, lines 25-37: Packet routing/switching component 230 may read from queues 225 at a rate based on the priority class corresponding to each of queues 225. For example, packet control information in a queue corresponding to high priority traffic may be read whenever the queue is not empty while packet control information in a queue corresponding to best effort traffic may be read whenever the higher priority queues are empty [In other words, priority queues where tags are kept are accessed sooner than best effort control tags, which are not in priority queues]).

Regarding Claim 22, Talaski discloses all the limitations of the system of claim 21.
Talaski discloses comprising an egress scheduler and wherein: the tag is to identify a location of a portion of the packet in the memory and the egress scheduler is to access a tag, wherein to access the tag, the egress scheduler is to attempt to access the tag from the buffer or if the tag is absent from the tag buffer, attempt to access the tag from the memory (e.g., Col 5, lines 25-31: Packet routing/switching component 230 may operate to read packet control information or references to packets from queues 225, determine an appropriate output port(s) 130 for the read packets and/or determine new header information for the packets, and forward this information to packet reader 240. Packet routing/switching component 230 may read from queues 225).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Talaski in view of Merchant et al, U.S. Patent Publication No. 6904043 B (hereinafter Merchant).


Regarding Claim 3, Talaski discloses all the limitations of the apparatus of claim 1.
Talaski discloses the tag buffer is allocated in the memory and the tag buffer is to store a number of tags (e.g., FIG. 7, Col 10, lines 33-37, 56-58: AI tag processing to be performed in terms of groupings of AI EtherTypes of like behavior, location of the AI tags in a stack of received AI tags, and the number of AI tags in the stack... Count register may store an indication of the number of AI tags received for the packet being processed), but does not expressly disclose not attempting to store tag in tag buffer if the buffer is full.
Merchant discloses but not store a tag if the tag buffer is full (e.g., Col 11, lines 12-14: When the particular queue is full, the IRC 40 stores the frame pointer information in a first overflow register).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a tag buffer, as disclosed by Talaski, with the disclosure of not storing in a buffer that is full, as disclosed by Merchant. The motivation to combine would have been to avoid a full buffer (Merchant: e.g., Col 23, lines 55-57).

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, dependent from claim 1, the prior art of record fails to disclose individually or in combination or render obvious the limitation the tag delivery path is to use independent bus lanes for an ingress port group. The prior art of record discloses a tag delivery path to provide a lower latency tag access than that of the memory, and a tag buffer associated with an egress port.
Regarding Claim 8, dependent from claim 1, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the tag buffer comprises a queue cache slice allocated per egress port group. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471